                                                     Clear Form
DOCUMENTS UNDER SEAL                                                       TOTAL TIME (m ins): 5 Minutes
M AGISTRATE JUDGE                          DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                             Denisa Matamoros                          1:54 - 1:59
MAGISTRATE JUDGE                           DATE                                      NEW CASE         CASE NUMBER
Susan van Keulen                          12/14/18                                                    5:18-cr-00506-BLF
                                                       APPEARANCES
DEFENDANT                                  AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                     PD.     RET.
Kristopher Purcell                                   Y       P       Edward Ajlouny                          APPT.
U.S. ATTORNEY                              INTERPRETER                             FIN. AFFT              COUNSEL APPT'D
Katherine Griffin                          Not Requested                           SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR              PARTIAL PAYMENT
                             Allen Lew                                APPT'D COUNSEL                OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
                                                                                                               TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT              BOND HEARING             IA REV PROB. or            OTHER
                                                                                    or S/R
       DETENTION HRG              ID / REMOV HRG           CHANGE PLEA              PROB. REVOC.               ATTY APPT
                                                                                                               HEARING
                                                     INITIAL APPEARANCE
        ADVISED                  ADVISED                   NAME AS CHARGED             TRUE NAME:
        OF RIGHTS                OF CHARGES                IS TRUE NAME
                                                         ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON               READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                 SUBSTANCE
                                                         RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY         SPECIAL NOTES                PASSPORT
      ON O/R              APPEARANCE BOND            $                                                    SURRENDERED
                                                                                                          DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                 DETAINED           RELEASED       DETENTION HEARING               REMANDED
      FOR             SERVICES                                                   AND FORMAL FINDINGS             TO CUSTODY
      DETENTION       REPORT                                                     W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                     NOT GUILTY                  GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA              PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                          FILED
                                                         CONTINUANCE
TO:                              ATTY APPT                  BOND                   STATUS RE:
12/20/18                         HEARING                    HEARING                CONSENT                   TRIAL SET

AT:                              SUBMIT FINAN.              PRELIMINARY            CHANGE OF                 STATUS
                                 AFFIDAVIT                  HEARING                PLEA
9:30 AM                                                     _____________
BEFORE HON.                      DETENTION                  ARRAIGNMENT             MOTIONS                  JUDGMENT &
                                 HEARING                                                                     SENTENCING
Sallie Kim
       TIME W AIVED              TIME EXCLUDABLE            IDENTITY /             PRETRIAL                  PROB/SUP REV.
                                 UNDER 18 § USC             REMOVAL                CONFERENCE                HEARING
                                 3161                       HEARING
                                                 ADDITIONAL PROCEEDINGS
Defense counsel Edward Ajlouny declares a conflict. Financial declaration submitted. The court finds the defendant eligible for
appointment of counsel. AFPD has been notified and will make an appearance at next hearing. Further Status Hearing
previously set before Judge Freeman on 01/29/2019 @ 9 AM.
                                                                                         DOCUMENT NUMBER:
